Citation Nr: 0116964	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  97-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), and it was remanded in December 1997, and again in July 
2000 for additional development.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died on September [redacted], 1996, at the age of 74 years, and that 
the immediate cause of death was cardiopulmonary failure due 
to congestive heart failure due to a myocardial infarction.  

2.  At the time of his death, the veteran was service 
connected for anxiety reaction, rated 30 percent disabling, 
tenosynovitis of the dorsum of the left wrist, rated 
10 percent disabling, and a McBurney's scar, rated 
noncompensably disabling.  

3.  The veteran's cardiovascular disability, which included 
hypertension and coronary artery disease, was not shown to 
have been present during his military service or to a 
compensable degree within the first year after service; 
rather, the initial clinical evidence of any cardiovascular 
disability (history of hypertension) was demonstrated in 
1980, many years after his separation from military service.  

4.  The veteran's service-connected anxiety reaction disorder 
is shown to have contributed substantially to his death, in 
that his anxiety prevented him from receiving treatment for 
his cardiovascular disability so as to hasten his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
substantially or materially contributed to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the veteran, prior to his death in 
September 1996, refused to undergo additional testing related 
to his heart disease, which could have prolonged his life, 
because of his anxiety concerning death.  The appellant 
contends, therefore, that the veteran's service-connected 
anxiety disorder contributed significantly to cause his 
death, and that she is entitled to Dependency and Indemnity 
(DIC) benefits because service connection should be granted 
for the cause of his death.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a claimant and his/her 
representative and specified duties to assist claimants in 
the development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOC), 
provided to the appellant and her representative, satisfy the 
requirement at 38 C.F.R. § 5103 of the new statute, in that 
the SOC and SSOCs clearly notified them of the evidence 
necessary to substantiate this claim; specifically, the need 
for competent contemporaneous clinical evidence showing that 
the veteran's anxiety caused him to refuse necessary 
treatment regarding his heart condition.  Additionally, the 
Board finds that the duties to assist provided under the new 
statute at 38 C.F.R. § 5103A have also been fulfilled, in 
that all evidence and records identified by the appellant as 
plausibly relevant to her pending claim have been collected 
for review.  In its two remands, the Board attempted to 
obtain the treatment records from Dr. Bates in order to be 
able to verify the veteran's reluctance to undergo treatment 
for his heart problems due to his anxiety concerning the 
possibility of terminal consequences.  The appellant 
indicated in an October 2000 statement that Dr. Bates had 
left Smith Station Family Practice and that the physician who 
took over for Dr. Bates came after the veteran's death.  She 
further stated that Dr. Bates' medical records had been 
previously sent to VA, and that there were no additional 
records at the clinic.  Therefore, the Board finds that no 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

The veteran died on September [redacted], 1996, at the age of 74.  
The death certificate shows that the immediate cause of death 
was cardiopulmonary failure due to congestive heart failure 
due to myocardial infarction.  At the time of death, the 
veteran was service connected for anxiety reaction, rated 30 
percent disabling since September 1980, tenosynovitis of the 
left wrist, rated 10 percent disabling since June 29, 1948, 
and a McBurney's scar, rated 10 percent disabling since June 
29, 1948.  The evidence of record also shows that he had 
additional nonservice-connected disabilities that included 
hypertension and diabetes mellitus, which were first 
clinically noted at a November 1980 VA medical examination, 
and coronary artery disease that was initially diagnosed in 
May 1990.  

Medical evidence in the claims file shows that the veteran 
underwent cardiac catheterization in May 1990 without mention 
of any anxiety concerning the procedure, and that he 
underwent an esophagogastroduodenoscopy in September 1992.  
Of record is an October 1995 medical opinion from a VA 
physician who noted that his research of hypertension had not 
revealed an etiology of hypertension, nor had he found any 
discussion of any psychiatric conditions or diseases being 
etiologic of hypertension.  

A November 1996 medical statement, from M. B. Williams, M.D., 
indicated that the veteran had been followed at The Heart 
Center of East Alabama since October 1995, when he presented 
with a history of heart trouble, and that his diabetes 
mellitus was a major causative influence in the progression 
of his cardiac disease and in his death by myocardial 
infarction and congestive heart disease.  The physician 
indicated that the veteran's anxiety neurosis may have played 
a role as well in the continued progression of his cardiac 
disease.  

The appellant submitted two medical statements (dated in 
November 1996 and November 1997) from W. B. Bates, M.D., a 
family practitioner, who indicated that the veteran refused 
to heed his advice on several occasions to undergo testing 
procedures (such as a catheterization) involving his heart 
problems, because of his anxiety and panic over the possible 
consequences of invasive procedures.  Dr. Bates stated that, 
therefore, he felt that the veteran's extreme anxiety and his 
diabetes led to the progression of the heart disease that 
killed him.  

In April 2000, a VA physician, who was a family practitioner, 
reviewed the veteran's claims file and indicated the 
following:  (1) that it was as likely as not that the 
veteran's psychiatric disorder (neurosis, General Anxiety 
Disorder) contributed substantially to his demise; (2) that 
he concurred with Dr. Bates' November 1997 letter that 
indicated the psychiatric disorder significantly impacted the 
veteran's ability to tolerate needed procedures which would 
have most likely improved his quality of life and prolonged 
his life;  (3) that the immediate cause of death was 
myocardial infarction with congestive heart failure and the 
neurosis adversely affected the care for the heart condition, 
in that the heart condition then progressed more rapidly 
until death occurred because of the severe neurosis; and (4) 
that because the body is a bio-psychosocial entity the 
psychological disposition of a patient can and does affect 
organs and body systems, which, in the veteran's case, his 
neurosis significantly aggravated his heart condition which 
accelerated the heart demise (sic), resulting in death.  

Medical records from the Smith Station Family Practice 
include the following outpatient records from Dr. Bates: an 
October 9, 1995, record that indicated the veteran had been 
told that he was not a candidate for coronary artery bypass 
unless refractory to medical therapy; a November 1, 1995, 
record that indicated the veteran's last catheterization had 
been in May 1990 and that Dr. Cherry had made a 
recommendation that the veteran could not be put to sleep due 
to his cardiac status; a November 13, 1995, record in which 
Dr. Bates stated that because the veteran's last 
catheterization had been five and a half years before it 
really made no difference as to whether to plan his care 
based on a catheterization at his age; a November 27, 1995, 
record that indicated the veteran wanted to wait until after 
Christmas before having another catheterization performed; 
and a July 1996 record that indicated that the medical staff 
had been talking to the veteran about undergoing a heart 
catheterization but that he had been putting it off for one 
reason or another.  Dr. Bates also noted that (1) the veteran 
had been told on April 29 that he needed to have a coronary 
angiography to guide his therapy, and (2) now (July 1996) 
that his diabetic retinopathy and abducens palsy had 
stabilized he wanted to proceed, although he first wanted to 
get over a cough.  

An April 1996 medical record from The Heart Center indicated 
that the need for the veteran to undergo a coronary 
angiography to guide therapy for his progressive anginal 
complaints had been discussed with him and that he was 
agreeable to have the procedure performed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the evidence presented in this case does 
not show manifestation of any cardiovascular disease in 
service or within the first year after the veteran was 
separated from service.  Therefore, service connection is not 
warranted for the cause of his death on a direct basis.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service is either the principal or a contributory cause of 
death.  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death.  For a service-
connected disability to be a contributory cause of death, it 
must have contributed substantially or materially to death; 
combined to cause death, or aided or lent assistance to the 
production of  death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was, in fact, a causal connection.  Service 
connection may also be granted when the service-connected 
disability produces debilitating effects and general 
impairment of health to the extent that the person is 
rendered materially less able of resisting the effects of 
other diseases or injuries primarily causing death.  In 
addition, service connection for the cause of death may be 
granted if there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.   However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

In evaluating the appellant's contention that the veteran's 
service-connected anxiety materially contributed to his death 
because it caused him to refuse medical procedures such as a 
catheterization which allowed his heart condition to progress 
to the point that it resulted in his death, the Board notes 
that he underwent cardiac catheterization in May 1990 without 
mention of any anxiety concerning the procedure and an 
esophagogastroduodenoscopy in September 1992, and apparently 
was willing in April 1996 to have a coronary angiography 
performed in order to guide therapy for his progressive 
anginal complaints; however, there are several medical 
statements that ascribed the hastening of his death to his 
anxiousness about undergoing invasive procedures.  Dr. Bates 
indicated in two statements that the veteran had refused to 
heed his advice on several occasions to undergo testing 
procedures (such as a catheterization) involving his heart 
problems, because of his anxiety and panic over the possible 
consequences of invasive procedures, and that, therefore, he 
felt that the veteran's extreme anxiety was a factor that led 
to the progression of the heart disease that killed him.  Dr. 
Williams indicated that the veteran's anxiety neurosis may 
have played a role as well in the continued progression of 
his cardiac disease.  Additional, the VA physician stated in 
April 2000 that it was as likely as not that the veteran's 
psychiatric disorder (neurosis, general anxiety disorder) 
contributed substantially to his demise, and agreed with Dr. 
Bates' November 1997 conclusions (1) that the veteran's 
psychiatric disorder significantly impacted his ability to 
tolerate needed procedures which would have most likely 
improved his quality of life and prolonged his life, and (2) 
that, therefore, the neurosis adversely affected the care for 
the heart condition, in that the heart condition then 
progressed more rapidly until death occurred.  

After careful and thorough review of the evidence in this 
case, the Board finds that there is an approximately balance 
of the positive and negative evidence with regard to the 
claim that the veteran's service-connected anxiety disorder 
materially contributed to hasten his death.  Because benefit 
of the doubt is extended to a claimant when the evidence is 
in equipoise, the Board finds that the veteran's anxiety 
neurosis did materially contributed to his death.  Hence, 
service connection is warranted for the cause of the 
veteran's death under 38 C.F.R. § 3.312.  


ORDER

Service connection is granted for the cause of the veteran's 
death.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

